Citation Nr: 0709608	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  01-01 377	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a headache disorder, 
including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran served on active duty in the Army from February 
1984 to November 1991.  She served in the Persian Gulf.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 RO decision that denied an 
application to reopen a claim for service connection for 
tension headaches and fatigue, claimed as due to undiagnosed 
illness.  In August 2005, the veteran testified before the 
Board.  In November 2005, the Board determined that new and 
material evidence had been received to reopen the claim of 
service connection for tension headaches and fatigue and 
remanded the reopened claim for service connection for 
tension headaches and fatigue.  


FINDINGS OF FACT

1.  Headache symptoms, with associated fatigue, have been 
consistently associated with a diagnosed headache disorder 
that is primarily diagnosed either tension or migraine 
headaches, and is currently diagnosed as being migraine 
headaches.  

2.  Migraine headache disorder with associated fatigue was 
first manifested to a compensable degree within one year 
after service.


CONCLUSION OF LAW

Migraine headaches with associated fatigue were incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, organic disease of the nervous system will be 
presumed to have been incurred in or aggravated by service if 
it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  (Migraine headaches are classified as a neurological 
condition.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 
(2006).)  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Compensation may be paid to a Persian Gulf War veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. 3.317.  

But if signs or symptoms are medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 
(1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 
(2000).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal complaints of headaches in 
the 1980s associated with sinus complaints, when the veteran 
struck her head on a wall, and when the veteran struck her 
forehead.  There were no complaints, findings, or treatment 
of headaches while the veteran was serving in the Persian 
Gulf.  The separation examination does not reflect a 
diagnosis of headaches.  The veteran's neurological system 
was normal.  The veteran separated from service in 
November 1991.  

Post-service, within a few months, the veteran complained of 
having headaches in February 1992.  The assessment was 
migraine versus sinusitis headaches.  She was hospitalized 
for several weeks.  A computerized axial tomography scan of 
the brain with and without contrast was performed as well as 
a lumbar puncture, electroencephalogram, and brain scan.  The 
diagnosis was tension headaches.  

Thereafter, the veteran continued to consistently complain of 
headaches which were noted and treated by VA.  In May 1992, 
tension headaches were documented.  On a March 1997 
examination, she was noted to have migraine headaches.  In 
April 1997, the same was indicated.  In October 1997, it was 
noted that the headaches had been present since 1991.  In 
1999, headache complaints were recorded.  In December 1999, 
the veteran was noted to have vascular headaches.  In June 
2000, the diagnosis was chronic migraine headaches.  The same 
was indicated in December 2000, February 2001, May 2002, and 
November 2002.  

In August 2005, the veteran testified at a personal hearing.  
She reported that she did have headaches during service and 
had continued to have headaches.  

In November 2005, the veteran was afforded a VA examination 
in order to determine the exact nature and etiology of the 
veteran's headaches.  Physical examination was performed.  
The impression was chronic headaches, likely to be migraine.  
The examiner noted that the onset was within the first post-
service year.  

The competent evidence establishes that the veteran currently 
has a headache disorder which has been primarily diagnosed as 
being either tension or migraine headaches.  The current 
diagnosis is migraine headaches.  The veteran also has 
associated fatigue.  Thus, the veteran has a known clinical 
diagnosis.  As such, the special provisions pertaining to 
undiagnosed illnesses are not applicable to this issue and 
service connection may not be granted on that basis.  See 38 
C.F.R. § 3.317.  

But that does not end the inquiry.  The veteran is competent 
to report headaches.  She states that she has had headaches 
since service.  She is not competent to opine as to the 
diagnosis of any headache disorder or etiology thereof.  See 
Espiritu.  

The veteran did have headaches during service as documented 
in the service medical records.  They were related to sinus 
problems and injuries, which resolved.  But within the first 
post-service year, she reported headaches.  And she has been 
consistently treated and diagnosed as having a headache 
disorder since then.  The headaches were at least 10 percent 
disabling within the first post-service year.  See 38 C.F.R. 
§ 4.124a, DC 8100.  She was hospitalized for weeks with 
severe complaints, and multiple diagnostic tests were 
undertaken.  As noted, her headaches have been primarily 
diagnosed as being tension or migraine headaches; migraine 
headaches are the current diagnosis.  

As such, the competent evidence establishes that a headache 
disorder has been present since the first post-service year.  
A VA examiner has also dated the onset of current migraine 
headache disorder since the first post-service year.  As 
noted above, the Board finds that this veteran's migraine 
headaches fit within the definition of an "organic disease 
of the nervous system" under 38 C.F.R. § 3.309 because the 
disease itself is classified as a neurological condition for 
VA evaluation purposes under VA's Schedule for Rating 
Disabilities.  38 C.F.R. § 4.124a, DC 8100.  Consequently, 
the competent evidence of record shows that the veteran had a 
chronic headache disorder, an organic disease of his nervous 
system, to a degree of at least 10 percent within the year 
after separation from service, and she has continued to have 
migraine headaches to the present day.  Thus, service 
connection is warranted for a migraine headache disorder with 
associated fatigue.  


ORDER

Service connection for a migraine headache disorder with 
associated fatigue is granted.  

____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


